DETAILED ACTION

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 recites the limitation "vibrating diagram" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 13 and 18 have the same problem. 

3.	Claim 7 recites the limitation “diaphragm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

4.	Claim 18 recites the limitations “microphone" and “audio capture device” in line 2. There is insufficient antecedent basis for these limitations in the claim. 

5.	Claim 20 recites the limitation “second machine learning model" in line 2. There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 12, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McLane, U.S. Patent No. 10,709,353 (hereinafter McLane) in view of Cammilleri, U.S. Patent Application Publication No. 2010/0122866 (hereinafter Cammilleri).
	Regarding claim 1, McLane discloses a device comprising:
	an audio capture device (from Figure 1, see unit 110) configured to attach to a subject (from column 4, see patient) comprising a first component and a second component, wherein the first component and the second component separately generate audible noise, the audio capture device comprising a body (from Figure 1, see unit 108), a diaphragm (from Figure 1, see unit 182) disposed in the body, and a microphone (from Figure 1, see unit 106), wherein the diaphragm is configured to vibrate in response to sound (from abstract, see respiratory event) generated by the subject and the microphone is configured to generate signal in response to audio caused by the vibrating diaphragm;
	a processor, the processor configured to:
receive the signal (from Figure 3, see 262) generated by the microphone of the audio capture device;

output a data message (from column 25, see display) indicative of the anomalous event.

	Further regarding claim 1, McLane does not teach that the subject is a mechanical apparatus. All the same, Cammilleri discloses that the subject is a mechanical apparatus (see paragraph 0003). Therefore, it would have been obvious to one of ordinary skill in the art to modify McLane wherein the subject is a mechanical apparatus as taught by Cammilleri. This modification would have improved the system’s flexibility by allowing the stethoscope to use to diagnose a malfunctioning engine as suggested by Cammilleri. 

	Regarding claim 3, see Figure 6 of McLane.

	Regarding claim 12, McLane as modified by Cammilleri discloses the claimed feature.

Regarding claim 13, McLane discloses a system comprising:
an audio capture device configured to attach to a subject (from column 4, see patient) comprising a first component and a second component, the audio capture device comprising a body (from Figure 1, see unit 108), a diaphragm (from Figure 1, see unit 182) disposed in respiratory event) generated by the subject and the microphone is configured to generate a signal in response to audio caused by the vibrating diaphragm;
	a processor, the processor configured to:
receive the signal (from Figure 3, see 262) generated by the microphone of the audio capture device;
determine, based on am autoencoder neural network (from Figure 6, see 310) and the signal, an anomalous event corresponding to the first component, the second component, or a combination thereof; and
output a data message (from column 25, see display) indicative of the anomalous event.

Further regarding claim 13, McLane does not teach that the subject is a mechanical apparatus. All the same, Cammilleri discloses that the subject is a mechanical apparatus (see paragraph 0003). Therefore, it would have been obvious to one of ordinary skill in the art to modify McLane wherein the subject is a mechanical apparatus as taught by Cammilleri. This modification would have improved the system’s flexibility by allowing the stethoscope to use to diagnose a malfunctioning engine as suggested by Cammilleri. 




	receiving an audio signal generated by the microphone of the audio capture device attached to a subject (from column 4, see patient) comprising a first component and a second component, the audio capture device comprising a body (from Figure 1, see unit 108), a diaphragm (from Figure 1, see unit 182) disposed in the body, and a microphone (from Figure 1, see unit 106), wherein the diaphragm is configured to vibrate in response to sound (from abstract, see respiratory event) generated by the subject and the microphone is configured to generate a signal in response to audio caused by the vibrating diaphragm;
	determining, based on a first machine learning model (from Figure 3, see 318) and the audio signal, an anomalous event associated with the first component, a second component, or a combination thereof; and
	outputting a data message (from column 25, see display) indicative of the anomalous event.  

Further regarding claim 18, McLane does not teach that the subject is a mechanical apparatus. All the same, Cammilleri discloses that the subject is a mechanical apparatus (see paragraph 0003). Therefore, it would have been obvious to one of ordinary skill in the art to modify McLane wherein the subject is a mechanical apparatus as taught by Cammilleri. This modification would have improved the system’s flexibility by allowing the stethoscope to use to diagnose a malfunctioning engine as suggested by Cammilleri. 

.

8.	Claims 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McLane combined with Cammilleri in further view of Gass, U.S. Patent Application Publication No. 2011/0096936 (hereinafter Gass).
	Regarding claim 7, although the combination of McLane and Cammilleri discloses a first side of the body and a second side of the body, the first side configured to be proximal to the machine and the second side configured to be distal to the machine, wherein the diaphragm is positioned on the first side of the body, the combination of references fails to teach that the microphone is positioned on the second side of the body. All the same, Gass discloses this feature (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of McLane and Cammilleri wherein the microphone is positioned on the second side of the body as taught by Gass. This modification would have improved the system’s flexibility by allowing the microphone to placed in different locations as suggested by Gass. 

	Regarding claim 8, the combination of McLane and Cammilleri as modified by Gass discloses the claimed feature. 


	Regarding claim 9, although the combination of McLane and Cammilleri discloses that the audio capture device further comprises a 
	
	Regarding claim 10, the combination of McLane and Cammilleri as modified by Gass discloses the claimed feature. 

	Regarding claim 16, although the combination of McLane and Cammilleri discloses that the audio capture device further comprises a hose coupled to the body, the hose extending away from the body, the microphone comprising a second diaphragm, the combination fails to teach that the microphone is located at an end of the hose away from the device. All the same, Gass discloses that the microphone is located at an end of the hose away from the device (see Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of McLane and Cammilleri wherein the microphone is located at an end of the hose away from the device as taught by Gass. This modification would have improved the system’s . 

Allowable Subject Matter
9.	Claims 2, 4-6, 11, 14, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 24, 2022